DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, drawn to a patient support comprising a frame including a base frame supported by a floor, an intermediate frame positioned over the base frame to move relative to the base frame, and an obstacle detection device which is coupled to the intermediate frame and which detects an obstacle positioned between the base frame and the intermediate frame, classified in A61G 7/012.
II.	Claims 14-20, drawn to a patient support comprising a frame including a base frame supported by a floor, an intermediate frame coupled to the base frame to move relative to the base frame, the additional structure of a deck coupled to the intermediate frame to articulate between a plurality of positions relative to the intermediate frame, and an obstacle detection device which is coupled to a lower surface of the deck and which detects an obstacle positioned between the deck and the floor, classified in A61G 7/015.


The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as with a patient support which does not include a deck coupled to the intermediate frame to articulate between a plurality of positions relative to the intermediate frame.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together.  Where Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:


(a)	the inventions have acquired a separate status in the art in view of their different classification;
(b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)	the prior art applicable to one invention would not likely be applicable to another invention;
(e)	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.

Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Scott M. Simmonds on May 18, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by Applicant in replying to this Office action.  Claims 14-20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification fails to provide proper antecedent basis for the limitation wherein the action “further includes an alarm signal sent from the control system to an alarm device to cause the alarm device to communicate to a caregiver that the obstacle has been detected” as recited in dependent claim 9.

Claim Objections
Claims 1, 7 and 11 are objected to because of the following informalities:  
1)	In claim 1, line 9:  The term “system” should be changed to --device--.
2)	In claim 7, line 1:  The term should be inserted after the term “detection”.
3)	In claim 11, line 2:  The term “controller” should be changed to the phrase 
--control system--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation wherein the action “further includes an alarm signal sent from the control system to an alarm device to cause the alarm device to communicate to a caregiver that the obstacle has been detected” as recited in dependent claim 9 was not described in the specification as originally filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined 

application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-8 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-13 of U.S. Patent No. 9,009,893.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 10-13 are generic to all that is recited in claims 1-8 and 10-13 of U.S. Patent No. 9,009,893.  In other words, claims 1-8 and 10-13 of U.S. Patent No. 9,009,893 fully encompass the subject matter of claims 1-8 and 10-13 and therefore anticipate claims 1-8 and 10-13.  Since claims 1-8 and 10-13 are anticipated by claims 1-8 and 10-13 of the patent, they are not patentably distinct from claims 1-8 and 10-13 of the patent.  Thus the invention of claims 1-8 and 10-13 of the patent is in effect a “species” of the “generic” invention of claims 1-8 and 10-13.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-8 and 10-13 are anticipated (fully encompassed) by claims 1-8 and 10-13 of the patent, claims 1-8 and 10-13 are not patentably distinct from claims 1-8 and 10-13 of the patent, regardless of any additional subject matter present in claims 1-8 and 10-13 of the patent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4, 7 and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,317,769 to Weismiller et al.  Weismiller et al. ‘769 shows the claimed limitations of a patient support (10) comprising a frame including a base frame (14) supported by a floor, an intermediate frame (12) positioned over the base frame to move relative to the base frame, and an actuator (20, 22) interconnecting the base frame and the intermediate frame to cause the intermediate frame to move relative to the base frame (as shown in Figures 1-4 and as described in column 1, lines 57-65 and in column 2, lines 42-68), a control system (16, 18) coupled to the actuator to provide a signal to cause the actuator to move (as shown in Figures 5-9 and as described in column 1, lines 52-57; column 2, lines 48-52; column 3, lines 1-65 and in column 4, lines 10-11), and an obstacle detection device (100, 102) coupled to the intermediate frame (12) (via elements 23 and 40) and to the control system, the obstacle detection device being configured to provide an obstacle detection signal to the control system to cause the control system to take an action when the obstacle detection device detects an 

obstacle positioned between the base frame (14) and the intermediate frame (12) (as shown in Figures 8A & 8B and as described in column 3, lines 65-68 and in column 4, lines 1-19); wherein the obstacle detection device is a pressure sensor (as described in column 4, lines 3-16); wherein the pressure sensor is configured to provide the obstacle detection signal when a higher than expected pressure is detected by the pressure sensor (i.e., pressure from contact with element 78a, as described in column 4, lines 6-9); wherein the pressure sensor is a pressure switch (also as described in column 4, lines 3-16); wherein the obstacle detection device is coupled to a surface of the intermediate frame (12) that is arranged to face toward the floor (via elements 23 and 40); and wherein the action includes a stop signal sent from the control system to the actuator (20, 22) to cause the actuator to stop moving (as described in column 4, lines 12-19).

Claims 1, 7 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6,108,838 to Connolly et al.  Connolly et al. ‘838 shows the claimed limitations of a patient support comprising a frame including a base frame (3-5) supported by a floor, an intermediate frame (2) positioned over the base flame to move relative to the base frame (as shown in Figures 2 & 3 and in column 5, lines 34-41), and an actuator (11, 230-236) interconnecting the base frame and the intermediate frame to cause the intermediate frame to move relative to the base frame (as shown in Figures 6, 18 & 21 and as described in column 5, lines 41-67; column 6, lines 1-18 and column 8, lines 38-47), a control system (200) coupled to the actuator to provide a signal to cause the actuator to move, and an obstacle detection 

device (206, 207) coupled to the intermediate frame (2) and to the control system (200), the obstacle detection device being configured to provide an obstacle detection signal to the control system to cause the control system to take an action when the obstacle detection device detects an obstacle positioned between the base frame (3-5) and the intermediate frame (as described in column 10, lines 23-35); wherein the obstacle detection device (206, 207) is coupled (i.e., operatively) to a surface of the intermediate frame (2) that is arranged to face toward the floor; and wherein the action includes a raise signal sent from the control system (200) to the actuator (11, 230-236) to cause the actuator to move the intermediate frame away from the base frame (3-5) for a predetermined time period (as described in column 10, lines 23-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and 


the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weismiller et al. ‘769.  As concerns claims 5 and 6, Weismiller et al. ‘769 discloses the use of a first sensor (100, 102) coupled to a bottom surface of a first longitudinally extending member of the intermediate frame (via elements 23 and 40); however, Weismiller et al. '769 does not specifically disclose the use of a second sensor coupled to a bottom surface of a second longitudinally extending member of the intermediate frame, wherein the second longitudinally extending member is spaced apart laterally from the first longitudinally extending member.  The skilled artisan would have found it obvious at the time the invention was made to provide the patient support of Weismiller et al. ‘769 with a second sensor coupled to a bottom surface of a second longitudinally extending member of the intermediate frame (e.g., 

via elements 25 and 42), wherein the second longitudinally extending member is spaced apart laterally from the first longitudinally extending member, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 13, Weismiller et al. ‘769 does not specifically disclose a condition wherein the obstacle detection device (100, 102) is further configured to detect an obstacle positioned to lie outside a perimeter of the base frame (14). The skilled artisan would have found it obvious at the time the invention was made to provide the patient support of Weismiller et al. '769 with an obstacle detection device which is further configured to detect an obstacle positioned to lie outside a perimeter of the base frame (e.g., an obstacle having different portions which are disposed inside and outside a perimeter of the base frame meets this claimed limitation), since such a modification would have been generally recognized as being within the level of ordinary skill in the art.

Claims 5, 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Connolly et al. ‘838.  As concerns claims 5 and 6, Connolly et al. ‘838 discloses the use of an obstacle detection device including first and second sensors (206, 207) which are coupled to respective bottom surfaces of first and second longitudinally extending members (40) of the intermediate frame (2), wherein the first and second longitudinally extending members are spaced apart laterally from one another (as shown in Figure 8); however, Connolly et al. ‘838 does not specifically disclose that the first and second sensors are spaced-apart laterally.  

The skilled artisan would have found it obvious at the time the invention was made to provide the patient support of Connolly et al. '838 with first and second sensors which are spaced-apart laterally, since repositioning the sensors such that they were spaced-apart laterally would have been generally considered as being within the level of ordinary skill in the art.
With respect to claim 13, Connolly et al. ‘838 does not specifically disclose a condition wherein the obstacle detection device (206, 207) is further configured to detect an obstacle positioned to lie outside a perimeter of the base frame (3-5).  The skilled artisan would have found it obvious at the time the invention was made to provide the patient support of Connolly et al. '838 with an obstacle detection device which is further configured to detect an obstacle positioned to lie outside a perimeter of the base frame (e.g., an obstacle having different portions which are disposed inside and outside a perimeter of the base frame meets this claimed limitation), since such a modification would have been generally recognized as being within the level of ordinary skill in the art.

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weismiller et al. ‘769 in view of Connolly et al. ‘838.  As concerns claims 9, 10 and 12, Weismiller et al. ‘769 does not specifically disclose conditions wherein the action further includes an alarm signal sent from the control system (16, 18) to an alarm device to cause the alarm device to communicate to a caregiver that the obstacle has been detected, wherein the stop signal further allows movement of the actuator (20, 22) to cause the intermediate frame (12) to move away from the base frame (14), and wherein the action also includes a raise 

signal sent from the control system to the actuator to cause the actuator to move the intermediate frame away from the base frame for a predetermined time period.
Connolly et al. '838 provides the basic teaching of a patient support comprising a frame including a base frame (3-5) supported by a floor, an intermediate frame (2) positioned over the base flame to move relative to the base frame (as shown in Figures 2 & 3 and in column 5, lines 34-41), and an actuator (11, 230-236) interconnecting the base frame and the intermediate frame to cause the intermediate frame to move relative to the base frame (as shown in Figures 6, 18 & 21 and as described in column 5, lines 41-67; column 6, lines 1-18 and column 8, lines 38-47), a control system (200) coupled to the actuator to provide a signal to cause the actuator to move, and an obstacle detection device (206, 207) coupled to the intermediate frame (2) and to the control system (200), the obstacle detection device being configured to provide an obstacle detection signal to the control system to cause the control system to take an action when the obstacle detection device detects an obstacle positioned between the base frame (3-5) and the intermediate frame (as described in column 10, lines 23-35); wherein the action further includes an alarm signal sent from the control system (200) to an alarm device (257) to cause the alarm device to communicate to a caregiver that the obstacle has been detected (also as described in column 10, lines 23-35); wherein the actuator (11, 230-236) moves to cause the intermediate frame (2) to move away from the base frame (3-5) (as described in column 10, lines 23-27); and wherein the action further includes a raise signal sent from the control system (200) to the actuator to cause the actuator to move the 
The skilled artisan would have found it obvious at the time the invention was made to provide the patient support of Weismiller et al. ‘769 with an action which further includes an alarm signal sent from the control system to an alarm device to cause the alarm device to communicate to a caregiver that the obstacle has been detected, wherein the stop signal further allows movement of the actuator to cause the intermediate frame to move away from the base frame, and wherein the action also includes a raise signal sent from the control system to the actuator to cause the actuator to move the intermediate frame away from the base frame for a predetermined time period, in order to impart enhanced safety for a patient disposed on the intermediate frame.
With respect to claim 11, Weismiller et al. ‘769 further teaches the limitation wherein the stop signal sent by the control system (16, 18) only blocks movement of the actuator (20, 22) that causes the intermediate frame (12) to move toward the base frame (14) (see column 4, lines 12-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Meyer et al. ‘669, Meyer et al. ‘655, Buccieri et al. ‘964, Johnson et al. ‘148, Zerhusen et al. ‘367, Zerhusen et al. ‘008, Menkedick et al. ‘620, Johnson et al. ‘949, Johnson et al. ‘171, Kramer et al. ‘797, Johnson et al. ‘889, Johnson et al. ‘958, Meyer et al. ‘593, Meyer et al. ‘369, Zerhusen et al. ‘828, Riley et al. ‘796, Johnson et al. ‘294, Zerhusen et al. ‘383, Johnson 

et al. ‘735, Johnson et al. ‘023, Johnson et al. ‘022, Riley et al. ‘357, Zerhusen et al. ‘885, Kramer et al. ‘005, Meyer et al. ‘400, Zerhusen et al. ‘274, Riley et al. ‘067, Riley et al. ‘610, Johnson et al. ‘413, Dixon et al. ‘070, Dixon et al. ‘032, Zerhusen et al. ‘169, Riley et al. ‘183, Dixon et al. '682, Riley et al. '663, Dixon et al. '311, Riley et al. '726, Dixon et al. '200, Dixon et al. ‘963, Riley et al. '944, Menkedick et al. '532, Menkedick et al. '319, Richards '678, Heimbrock '439, Dixon et al. '575, Osborne et al. ‘387, Osborne et al. ‘193, Flanagan ‘766, Dixon et al. ‘408, Dixon et al. ‘242, Flanagan ‘287, Dixon et al. ‘768, Toms et al. ‘866, Riley et al. ‘025, Riley et al. ‘437, Toms et al. ‘856, Dixon et al. ‘747, Dixon et al. ‘600, Rocher et al. ‘612, Rocher et al. ‘777, Riley et al. ‘601, Johnson et al. ‘216 and Connolly ‘937.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673